DETAILED OFFICE ACTION
Applicability of AIA  or Pre-AIA  Provisions
00.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
It is noted, however, that if determining the status of this application as being subject to first inventor to file provisions of the AIA  is incorrect, then any correction of the statutory basis for a rejection will not be considered a new ground of rejection if the rationale supporting the rejection, and prior art relied upon, if any, would be the same under the AIA  and pre-AIA  statuses. 
Applicant's Election
01.	Responding to the 4/8/2019 "Restriction Requirement," the 6/10/2019 "Reply" elected, with traverse, Species A (directed to FIG. 1) for prosecution on the merits. 
The Reply, however, did not present any argument in traversing the Election Requirement. The election, therefore, was deemed without traverse. See, for example, M.P.E.P. § 818.03(a). 
The Reply identified claims 1-6 and 8-19 as being directed to the elected invention. 
Accordingly, claims 7 and 20 were withdrawn from further consideration as being drawn to non-elected inventions. See 37 CFR § 1.142(b). 
The Requirement was made Final.
The 4/8/2019 Restriction Requirement and its Finality are proper, and they are therefore maintained. 

Objections to the Specification
02.	The specification is objected to under 37 CFR § 1.75(d)(1) because the specification fails to provide clear support or antecedent basis for terms and phrases in claims 1-6 and 8-19. 
The following is a quotation of 37 CFR § 1.75(d)(1):
The claim or claims must conform to the invention as set forth in the remainder of the specification and the terms and phrases used in the claims must find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description. (See § 1.58(a).)
Although "an applicant is not limited to the nomenclature used in the application[,] as filed, [applicant] should [appropriately amend] the specification whenever this nomenclature is departed from by amendment of the claims[, so the specification has] clear support or antecedent basis … for the new terms appearing in the claims." See, M.P.E.P. § 608.01(o). Amending the detailed description is "necessary … to [e]nsure certainty in construing the claims in the light of the specification." See, for example, M.P.E.P. § 608.01(o) (citing 37 CFR § 1.75(d)(1) and M.P.E.P. §§ 608.01(i), 1302.01, and 2103). 
Accordingly, "[i]f … the claims presented late in prosecution do not comply with 37 CFR § 1.75(d)(1), applicant [must] make appropriate amendment to the description to provide clear support or antecedent basis for the terms appearing in the claims[,] provided no new matter is introduced." See, M.P.E.P. § 608.01(o). 
The detailed description of the elected embodiment of the invention fails to recite or mention or describe "etched portion," as recited in the claims. 

Accordingly, the original specification, therefore, fails to provide clear support or antecedent basis insuring certainty in construing the claim(s) in the light of the specification, as required under 37 CFR § 1.75(d)(1), for an "etched portion", as recited in the claims. And the specification, therefore, is objected to as failing to comply with 37 CFR § 1.75(d)(1). 
Applicant may amend the specification to provide clear support or antecedent basis in the specification, insuring certainty in construing the claims. Alternatively, Applicant may amend claims so the claims find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description.
35 U.S.C. § 112(a) requires the originally filed specification to contain a written description of the claimed invention. And 35 U.S.C. § 132(a) prohibits any "amendment [from] introduc[ing] new matter into the disclosure of the invention." Accordingly, new matter should not be introduced by either addition or deletion. And any amendment to the claims, therefore, must have support in the portion(s) of the originally filed specification describing the elected invention. 
Objections to the Drawings
03.	The drawings are objected to under 37 CFR § 1.83(a) because they fail to "show every feature of the invention specified in the claims."
The following is a quotation of part of 37 CFR § 1.83(a): 
The drawing in a nonprovisional application must show every feature of the invention specified in the claims. However, conventional features disclosed in the description and claims, where their detailed illustration is not essential for a proper 
The following is a quotation of part of 37 CFR § 1.83(b):
When the invention consists of an improvement on an old machine the drawing must when possible exhibit, in one or more views, the improved portion itself, disconnected from the old structure, and also in another view, so much only of the old structure as will suffice to show the connection of the invention therewith.
The following is a quotation of part of 37 CFR § 1.83(c):
Where the drawings in a nonprovisional application do not comply with the requirements of paragraphs (a) and (b) of this section, the examiner shall require such additional illustration within a time period of not less than two months from the date of the sending of a notice thereof. Such corrections are subject to the requirements of [37 CFR] § 1.81(d).
The following is a quotation of part of 37 CFR § 1.84(n):
Graphical drawing symbols may be used for conventional elements when appropriate. The elements for which such symbols and labeled representations are used must be adequately identified in the specification. Known devices should be illustrated by symbols [that] have a universally recognized conventional meaning and are generally accepted in the art. [S]ymbols [that] are not universally recognized may be used, subject to approval by the Office, if they 
The following is a quotation of part of 37 CFR § 1.84(p)(1):
Reference characters (numerals are preferred), sheet numbers, and view numbers must be plain and legible, and must not be used in association with brackets or inverted commas, or enclosed within outlines, e.g., encircled. They must be oriented in the same direction as the view ... to avoid having to rotate the sheet. Reference characters should be arranged to follow the profile of the object depicted.
The following is a quotation of part of 37 CFR § 1.84(p)(5):
"Reference characters not mentioned in the description shall not appear in the drawings. Reference characters mentioned in the description must appear in the drawings."
The feature(s) listed below, therefore, must be shown in a figure showing the embodiment describing the elected invention, and adequately identified in the specification, or be canceled from the claims: 
a.	"etched portion," as recited in the claims.
To avoid abandoning this Application, Applicant must file, in the Response to this Office Action, corrected drawing sheets complying with 37 CFR § 1.121(d) or, alternatively, must provide, in the Response to this Office Action, a persuasive reasoning, supported by bases in fact, showing where, in fact, the figure(s) show the above noted feature(s).
Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is 
The next Office Action will notify Applicant of the required correction if the changes are not acceptable. 
This objection to the drawings will not be held in abeyance. A request to hold objections to the drawings in abeyance will not be considered a bona fide attempt to advance the application to final action (37 CFR § 1.135(c)). 
35 U.S.C. § 112(a) requires the originally filed specification to contain a written description of the claimed invention. And 35 U.S.C. § 132(a) prohibits any "amendment [from] introduc[ing] new matter into the disclosure of the invention." Accordingly, new matter should not be introduced by either addition or deletion. And any amendment to the claims, therefore, must have support in the portion(s) of the originally filed specification describing the elected invention. 
Statutory Bases of the Prior Art Rejections
04.	The following is a quotation of the relevant paragraph(s) of 35 U.S.C. § 102, providing the legal bases for the anticipation rejection(s) in this Office Action:
(a) NOVELTY; PRIOR ART.—A person shall be entitled to a patent unless—
(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(b) EXCEPTIONS.— 
(1) DISCLOSURES MADE 1 YEAR OR LESS BEFORE THE EFFECTIVE FILING DATE OF THE CLAIMED INVENTION.—A disclosure made 1 year or less before the effective filing date of a claimed invention shall not be prior art to the claimed invention under subsection (a)(1) if—
(A) the disclosure was made by the inventor or joint inventor or by another who obtained the subject matter disclosed directly or indirectly from the inventor or a joint inventor; or
(B) the subject matter disclosed had, before such disclosure, been publicly disclosed by the inventor or a joint inventor or another who obtained the subject matter disclosed directly or indirectly from the inventor or a joint inventor.
(2) DISCLOSURES APPEARING IN APPLICATIONS AND PATENTS.—A disclosure shall not be prior art to a claimed invention under subsection (a)(2) if—
(A) the subject matter disclosed was obtained directly or indirectly from the inventor or a joint inventor;
(B) the subject matter disclosed had, before such subject matter was effectively filed under subsection (a)(2), been publicly disclosed by the inventor or a joint inventor or 
(C) the subject matter disclosed and the claimed invention, not later than the effective filing date of the claimed invention, were owned by the same person or subject to an obligation of assignment to the same person.
05.	The following is a quotation of 35 U.S.C. § 103, providing the legal basis for the obviousness rejection(s) in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Prior Art Rejections of the Claims - Anticipation
06.	Claims 1-6, 8, and 15-19 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Pre-Grant Publication [hereinafter "PGPub"] US 2005/0173783 of a U.S. patent application for inventors Chow et al. [hereinafter "Chow"]. PGPub 2002/003294 to "Bissey" is provided as evidence.
As to interpreting scope of the claims, absent more, "etched portion" has been considered and determined to have a scope reading on any portion of a leadframe, wherein etching might be used to form the leads. Moreover, and absent more, an etched portion is noted and determined to be a product by process feature not limiting the leadframe since a leadframe can be formed or 
As to rejecting the claims over the prior art reference(s): Chow describes all of the features of the claims. 
Specifically, with respect to claim 1, Chow describes: semiconductor package (see, for example, FIGs. 6; [[0117]-[0121]), comprising: a portion of a leadframe 602; a semiconductor die 603 attached to the portion of the leadframe; and a passive component 612 electrically connected to the semiconductor die 603 through the portion of the leadframe 602; wherein the portion of the leadframe includes a cavity (the space/groove in which the passive components 612 is placed) in which at least a portion of the passive component 612 is disposed, wherein the portion of the leadframe includes an etched portion (the portion of the leadframe below 612 forming an opening in the bottom part of the groove) directly beneath the cavity, wherein the etched portion is filled with a mold compound (see, for example, FIG. 6A; and see 606 being a mold filing the opening under the passive device 612). 
It is noted that Chow describes the cavity/groove is formed by a processes including etching (see, for example, [0079]).
With respect to claim 2, Chow describes the cavity (groove) faces the semiconductor die.
With respect to claim 3, Chow describes a portion of the passive component sits within the cavity, and a remainder of the passive component is outside the cavity and between the portion of the leadframe and the semiconductor die.
With respect to claim 4, Chow describes the semiconductor die and the passive component are attached to, and electrically connected to one lead of the portion of the leadframe.
With respect to claim 5, Chow describes the portion of the leadframe has a thickness T, and the cavity has a depth of approximately 50% of T.
With respect to claim 6, Chow describes the portion of the leadframe has a thickness T, and the cavity has a depth that is between approximately 20% and 40% of T.
With respect to claim 8, Chow describes the passive component as being a capacitor. See, for example, [0007] describing passive devices as including capacitors.
With respect to claim 15, Chow describes a semiconductor package (see, for example, FIGs. 6; [[0117]-[0121]), comprising: a portion of a leadframe 602; a semiconductor die 602 attached to the portion of the leadframe 602; and a capacitor 612 (Chow describes 612 being a capacitor; see, for example, [0007]) electrically connected to the semiconductor die through the portion of the leadframe; the portion of the leadframe including a cavity (the space/groove in which the passive component 612 is placed) on a side of the portion of the leadframe facing the semiconductor die, and at least a portion of the capacitor 612 being disposed within the cavity of the portion of the leadframe, wherein the portion of the leadframe includes an etched portion (the portion of the leadframe below device 612 forming an opening in the bottom part of the grooves) directly beneath the cavity, wherein the etched portion is filled with a mold compound (see, for example, FIG. 6A; and see 606 being a mold filing the opening under 612). 
It is noted that Chow describes the cavity/groove is formed by a processes including etching (see, for example, [0079]).
With respect to claim 16, Chow describes a portion of the passive component (the capacitor 612) sitting within the cavity/groove, and a remainder of the passive component (the capacitor 612) is outside the cavity and between the portion of the leadframe and the semiconductor die.
With respect to claim 17, Chow describes the semiconductor die 603 and the passive component (the capacitor 612) are attached to and electrically connected to one lead of the portion of the leadframe 602.  
With respect to claim 18, Chow describes the portion of the leadframe has a thickness T, and the cavity has a depth of approximately 50% of T. 
With respect to claim 19, Chow describes the portion of the leadframe has a thickness T, and the cavity has a height that is between approximately 20% and 40% of T.
07.	Claim 9 is rejected under 35 U.S.C. § 103 over Chow, further in view of PGPUB US 2016/0020182 to "Higgins." Bissey is provided as evidence. 
		Chow teaches using plural posts (see, for example solder balls 405, corresponding to the balls in FIG. 6B, at ends of the die 603, connecting the Chip 603 to the leadframe 602). Chow appears silent however on explicitly describing the posts (solder balls) being copper. The art however well recognizes the suitability of such a feature. See, for example, [0027] describing the material forming the stud bumps 214-215 to be suitably formed of copper, for connecting a die 104 to a leadframe 100. 
According to well-established patent law precedents (See, for example, M.P.E.P. § 2144.07), therefore, it would have been obvious to a person having an ordinary skill in the art [hereinafter PHAOSITA], before the effective filing date of this application, to have modified the disclosure of Chow so the solder balls are copper, as taught by Higgins to be suitable for connecting 104 to a leadframe 100. 

08.	Claims 10-14 are rejected under 35 U.S.C. § 103 over Chow, further in view of Bissey. 
With respect to claim 10, as to interpreting scope of the claims, "etched portion" is noted and determined to be a description of a product feature as opposed to a limiting step of etching a portion, as evidenced by the express recitation of actual limiting steps for the process claim. It is noted that leadframes can be formed/processed by etching as evidenced Chow and Bissey, discussed supra and herein.
As to rejecting claim 10 over the prior art, Chow describes a method, comprising: forming a leadframe 602 from a conductive material (see, for example [0088]) for a semiconductor die 603; etching the leadframe to form a cavity (see, for example, [0079] describing etching as the process to form the groove); attaching a capacitor 612 to the leadframe 602 inside the cavity/groove; and attaching the semiconductor die 603 to the leadframe 602, wherein the leadframe has a portion etched from a side opposite the semiconductor die (the portion of the leadframe below device 612 forming an opening in the bottom part of the grooves) and directly beneath the cavity 612, and the etched portion is filled with a mold compound (see, for example, FIG. 6A; and see 606 being a mold filing the opening under 612).
Chow describes using etching to process portions of the leadframe 602, as, for example, to form the groove in which is situated the passive device (capacitor) 612 . Chow however is silent on using etching to form the leadframe 602. The art however well recognizes etching as a suitable process to also form a leadframe. See, for example, Bissey, [0057] teaching that "leadframes … are made by … etching," in describing a product including a similar product (as in a product including a chip on capacitor(s), with leadframes; see, for example, the front page) to that described by Chow. 

With respect to claim 11, Chow describes forming the cavity/groove by etching the leadframe 602 on a side of the leadframe 602 that faces the semiconductor die 603.  
With respect to claim 12, Chow describes a depth of the cavity/groove is less than a height of the capacitor 612.
With respect to claim 13, Chow describes the leadframe 602 as having a thickness T, and etching the leadframe 602 to a depth of approximately 50% of T. 
With respect to claim 14, Chow describes the leadframe 602 as having a thickness T, and etching the leadframe 602 to a depth that is between approximately 20% and 40% of T. 
Response to Arguments
09.	The argument(s) in the 12/24/2020 "Reply" have been fully considered. The argument(s), however, are not found persuasive as being moot in view of the detailed explanation supra explaining how Chow anticipates claims 1-6, 8, and 15-19 and renders obvious (in view of other prior art) claims 9-14. 
Accordingly, rejecting the claims as being unpatentable over the prior art is proper. And the prior art rejections, therefore, are maintained.
CONCLUSION
THIS OFFICE ACTION IS MADE FINAL.
A shortened statutory period for reply to this Office Action is set to expire THREE MONTHS from the mailing date of this Office Action. 
Extension of this time period may be granted under 37 CFR 1.136(a). The maximum period for reply, however, is SIX MONTHS from the mailing date of this Office Action.
If a first reply is filed within TWO MONTHS of the mailing date of this Office Action and the advisory Office Action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory Office Action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory Office Action. 
Any inquiry concerning this communication, or earlier communication(s) on this application, should be directed to Primary Examiner Hrayr A. Sayadian, who can be reached at (571) 272-7779, on Monday through Friday, 0730 – 1600 EDT/EST, whichever time zone is in effect at time of call.
If attempts to reach Mr. Sayadian by telephone are unsuccessful, his supervisor, Supervisory Primary Examiner Wael Fahmy, can be reached at (571) 272-1705. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available only through Private PAIR. For more information about the PAIR system, see http://pair-direct.uspto.gov. The Electronic Business Center (EBC) at (866) 217-9197 (toll-free) may answer questions on how to access the Private PAIR system.

Primary Examiner, Art Unit 2814